Citation Nr: 1218390	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  06-08 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to a service connected disability.

2.  Entitlement to service connection for a neck disability, to include as secondary to a service connected disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977, and September 1990 to September 1992, with additional time served in the Army Reserves and National Guard.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In January 2008 and July 2011, the Veteran testified at hearings before two different Veterans Law Judges.  Therefore, this appeal is now being addressed by a panel, which includes the two Veterans Law Judges that conducted the Board hearings. See 38 C.F.R. § 20.707 (2010).  In this regard, the Board acknowledges that the Court recently held that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately adjudicate the appeal.  See Arneson v. Shinseki, No. 09-0953, 2011 WL 1486552, at *9-10 (Vet. App. April 20, 2011).  However, at the July 2011 Video Conference Hearing, the Veteran waived his right to have a hearing before a third Veteran's Law Judge.  

In April 2008, July 2009, and September 2011, the Board remanded the Veteran's claims of service connection for back and neck disabilities for further examination.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that further development is necessary prior to the adjudication of the Veteran's claims of service connection for back and neck disabilities.

The September 2011 Board Remand noted that the claims file did not contain a complete copy of the December 2009 VA examination report.  This report was obtained and added to the claims file.  Additionally, the Board requested that the Veteran be afforded a new VA examination to determine the etiology of the his back and neck disabilities.  However, the Veteran was never scheduled for a new VA examination.  Stegall v. West, 11 Vet. App. 268 (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Alternatively, the RO sent a copy of the Remand to the previous VA examiner.  In a November 2011 statement, the previous VA examiner reported that upon reviewing the original exam from December 2, 2009, it revealed that the issues requested by the BVA were addressed.  Additionally, the examiner stated that the Appeals RVSR at the Jackson RO was contacted and reviewed the exam from December 2009, and stated that the exam contained the information requested.   However, the Board finds that the previous December 2009 VA examiner's opinion is not adequate for rating purposes.  

When rendering an opinion, the December 2009 VA examiner stated that after reviewing the record, it was more likely than not that the injury to the neck in 1976 due to a motor vehicle accident was a whiplash injury.  Additionally, the examiner stated that whiplash was a soft tissue injury.  The examiner stated that it was also likely that he had a whiplash type injury in the accident in 1999.  As far as the Veteran's low back, it was likely that he had a strain type injury secondary to the lifting injury.  Moreover, the examiner noted that there was also said to be complaints of back pain after the injury in 1999.  The examiner stated that a prior MRI scan showed evidence of cervical spondylosis with degenerative disc disease and L5-S1 degenerative disc disease.  Furthermore, the examiner stated that there was no medical evidence that whiplash injuries or strain type injuries cause, predispose to, or accelerate the development of degenerative spine disease.  The examiner concluded that it was not at least as likely as not that his current complaints were the direct and proximate result of any incident or occurrence in the military, or related or the direct and proximate result of or due to aggravation by his service-connected left knee disability.  Furthermore, the examiner noted that based upon a review of the documentation and evidence of record, to opine otherwise would require resort to speculation.  

However, the examiner failed to state a rationale as to why he believed that the Veteran's back and back disabilities were not caused and/or aggravated by his service-connected left knee disability, and as such it is of little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Additionally, the examiner did not acknowledge or discuss the Veteran's lay statements discussing his continuity of symptomatolgy.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

 Without further clarification, the Board is without medical expertise to determine if any back or neck disabilities are related to the Veteran's service and/or service-connected left knee disability.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As the etiology of the Veteran's back and neck disabilities with respect to his service remain unclear to the Board, a new VA examination and opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the report, the VA examiner must acknowledge and discuss the Veteran's lay statements, to include reports of a continuity of back pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1) The AMC should schedule the Veteran for an appropriate VA examination with VA examiner who has NOT previously examined the Veteran, to determine the nature and etiology of any current back and neck disabilities, to include cervical spondylosis and degenerative disc disease, and L5-S1 degenerative disc disease.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not that any current back and/or neck disabilities had their onset during active service or is related to any in-service disease, event, or injury, to include a 1976 motor vehicle accident or a 1982 lifting incident.

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that any current back and/or neck disabilities were caused and/or aggravated (permanently worsened) by his service-connected disabilities.  

Furthermore, the examiner should review and discuss the evidence of record, to include the Veteran's service treatment records, which document multiple reports of back pain/strains, a 1976 motor vehicle accident, and a 1982 lifting incident; VA outpatient treatment records; the December 2009 VA examination report; and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims.  If a claim is denied, the AMC should then provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


     ___________________________                    ___________________________
                    J. A. MARKEY 			   L.M. BARNARD
               Veterans Law Judge, 		       Acting Veterans Law Judge
            Board of Veterans' Appeals		       Board of Veterans' Appeals


___________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


